ORDER
PER CURIAM.
Appellant, Keith Parker (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis following a jury trial finding him guilty one count of robbery in the first degree, section 569.020, RSMo 2000,1 one count of burglary in the first degree, section 569.160, and two counts of armed criminal action, section 571.015. Appellant was sentenced to concurrent terms of tens years for the robbery, ten years for burglary and three years on each of the armed criminal action counts to be served in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential pin-pose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.